 In the Matter of ARMOUR & COMPANY OF DELAWAREandMILK DRIVERS,DAIRY & ICE CREAM EMPLOYEES UNION LOCAL 387 (AFL)Case No. R-3995.-Decided July 20, 1942'Jurisdiction:dairy and poultry industry.-Investigationand Certification of Representatives: existence of question re-fusal to accoid petitioner recognition until ceitified by the Board, electionnecessaryUnit Appropriate for CollectiveBargaining:all employees of the egg-breakingand poultry evisceration plant and the creamery and poultry-diessing plant,excluding policemen, guards, engineelc, and clerical, office, and supervisoryemployees, no controversy as toMr Harry Brownstein,for the BoardMr Marcus Whiting,of Chicago, Ill , for the Company.Connolly, O'MalleyandMcNuttbyMr. C. I. McNutt,andMr. SamWinsky,of Des Moines, Iowa, for the Union.Mr. Charles W. Schneider,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Milk Drivers, Dairy & Ice Cream Em-ployees Union Local 387 (AFL), herein called the Union, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Armour & Company of Delaware, DesMoines, Iowa, herein called the Company, the National Labor Rela-tionsBoard provided for an appropriate hearing upon due noticebefore Robert F Koretz, Trial Examiner.' Said hearing was held atDes Moines, Iowa, on June 29, 1942The Company and the Unionappeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine' witnesses, and'to introduce evi-dence bearing on the issuesThe Trial Examiner's rulings made atthe hearing are free fiom prejudicial error and are hereby affirmed.'Upon the entire iecord in the case, the Board makes the following:'On July 16, 1942, the parties filed a stipulation for correction of the recordThe stipu-lation is hereby approved, and the record is ordered to be corrected in accoid ineetherei%ith42 N L R B, No 127623 624DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACTITHE BUSINESS OF THE COMPANYArmour&Company of Delaware is a Delaware corporation havingitsprincipaloffice and place of business in Chicago, Illinois.TheCompany operates two plants at Des Moines, Iowa, one of which isengaged inegg-breaking and poultry evisceration, and the other ofwhichis engagedin the manufactuie of butter, the feeding and dress-ing of poultry, and the handling of shell eggsThe piesent proceed-ings involve these two plantsDuring the fiscal year ending Novem-ber 1, 1941, the Company used at the Des Moines plants apps oximately5,500 tons of raw materials and supplies valued at over $1,500,000, 12percent of which was secuied from sources outside the State of Iowa.During the same period, the Company shipped from the Des Moinesplants approximately 5,500 tons of products valued at over $1,500,000,92 percent of which was shipped to destinations outside the State ofIowaThe Company admits that it is engaged in commerce at theDes Moines plants within the meaning of the National Labor RelationsAct.IITIIE ORGANIZATION INVOLVEDMilk Drivers, Daily & Ice Cream Employees Union Local 387 is alabor organization affiliated with International Brotherhood of Team-sters,Chauffeurs,Waiehousemen and Helpeis, and the AmericanFederation'of Labor, admitting to membership employees of theCompanyIIITHE QUESTION CONCERNING REPRESENTATIONOn of about April 20, 1942, the Union iequested the Company torecognize it as exclusive baigaiing iepiesentative of the employees-of the Company's Des Moines plantsThe Company declined torecognize the Union as such repiesentative until it had been certifiedby the BoardA report of the Regional Director introduced into evidence at theheating indicates that the Union iepresents a substantial number ofemployees in the unit which we hereinafter find to be appropriate.'IV.THE APPROPRIATE UNITIn accordance with the contention of the Union, which the Companydoes not oppose, we find that all employees of the egg-breaking and2 The Union submitted to the Regional Diiector 90 membership application cards, 11of shich were dated in March and 79 in April 1942All the cards bore apparently genuineoriginal signatures,66 of which were the names of persons on the Compain's May 2, 1042,pay loll,listing 156 emploiees in the appropriate unitFifty-six of the names on the cardsappear on the pay roll of the egg-breaking and Poultry eisceiation plant,containing 99iniployeesTen appear on the pay roll of the creamers and poultr% dressing plant, Con-taining 25 employees , ARMOUR & COMPANY OF DELAWARE625houltiy evisceration plant, and the creamery and poultry dreseingplant, excluding policemen, guards, engineers, and clellcal, office, andsupervisory employees, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct 3V TIIE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning iepresentation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropiiate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDii ection-DIRECTION OF ELECTIONBy vii tue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Sections 8 and 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended,IT IS IIERE13Y DIRECTLD that, as part of the investigation authorizedby the Board to ascertain representatives for the purposes of collectivebargaining with Armour & Company of Delaware, Des Moines, Iowa,an election by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction ofElection, under the direction and supervision of the Regional Directorfor the Eighteenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section 9,of said Rules and Regulations, among the employees in the unit foundto be appropriate in Section IV, above, who were employed during thepay-loll period immediately preceding the date of this Direction ofElection, including employees who did not work during such pay-rollperiod because they were ill or on vacation or in the active militaryservice or trailing of the United States, or temporarily laid off, butexcluding any who have since quit or been discharged for cause, todetermine whether of not they desiie to be represented) fo1 the purposesof collective bargaining by Milk Drivers, Daily & Ice Cream Em-ployees Union Local 387, affiliated with International Brotherhood of_Teamstels, Chauffeurs, Warehousemen and Helpers, and the AmericanFederation of LaborMn GERARD D REILLY took no part in the consideration of the aboveDecision and Direction of ElectionAlthough separated by 12 city blocks,the 2 plants constitute one operational unitThey hive the same manager,assistant manager,and cloical force, and a single seniorityplanEmplo3ees are frequently interchangedThe plants are sepaiated only becausethere is insufficient space to accommodate all departments under one roof472814-42-vol 42-40